UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT
                            _______________________

                                 No. 98-31224
                               Summary Calendar
                           _______________________

                                 DARRYL G HASSAN,

                                                           Plaintiff-Appellee,

                                      versus

          LOUISIANA DEPARTMENT OF TRANSPORTATION & DEVELOPMENT,

                                                          Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (97-CV-1224)
_________________________________________________________________

                                  July 26, 1999

Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

              This case began when Hassan filed state-law claims for

trespass      and   a   taking    against    the   Louisiana     Department      of

Transportation and Development (“the LDOTD”) on account of erosion

caused to his land by work done to re-route the lower Cane River.

The case was removed to federal court when the LDOTD impleaded the

United States Army Corps of Engineers (“the Corps”). Leaving aside

other complex but irrelevant procedural twists, the district court,

in a single opinion, severed the third-party claim as improper

under Rule 14, remanded Hassan’s state-law claims to state court,




      *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIRCUIT RULE 47.5.4.
and transferred the severed claim to the Court of Federal Claims.

The LDOTD appeals that order.


                          Appellate Jurisdiction

          This    court     must    first   address   its    jurisdiction.1

Generally, remand orders are not reviewable on appeal, see 28

U.S.C. § 1447(d),2 but this case falls into a partial exception to

that rule. Although this court cannot review a remand order itself

when the remand is based on lack of subject matter jurisdiction, it

can review any aspect of the “judgment which is distinct and

separable from the remand proper.”            John G. and Marie Stella

Kennedy Mem’l Found. v. Mauro, 21 F.3d 667, 670 (5th Cir. 1994);

see also City of Waco v. United States Fidelity & Guar. Co., 293
U.S. 140, 142-43, 55 S. Ct. 6, 7 (1934).

          The    question    here   is    whether   the   district   court’s

decision to sever the LDOTD’s third-party claim was separable from

the remand order.    An order is separable if it “precedes that of

remand ‘in logic and in fact’ and is ‘conclusive,’ i.e., it will

have the preclusive effect of being functionally unreviewable in

the state court.”    Linton v. Airbus Industrie, 30 F.3d 592, 597

     1
      This panel is not precluded from addressing jurisdiction by
a motions panel’s prior denial of Hassan’s motion to dismiss this
appeal for lack of jurisdiction under 28 U.S.C. § 1447(d). See
Browning v. Navarro, 887 F.2d 553, 557 (5th Cir. 1989); Equal
Employment Opportunity Comm’n v. Neches Butane Prods. Co., 704 F.2d
144, 147 (5th Cir. 1983). Furthermore, we note that our result is
not incompatible with that of the motions panel; we do not find
that the entire appeal should be dismissed for lack of
jurisdiction.
    2
     Section 1447(d) reads in relevant part as follows: “An order
remanding a case to the State court from which it was removed is
not reviewable on appeal or otherwise....”

                                      2
(5th Cir. 1994).      There is no question that the decision to sever

the third-party claim from Hassan’s case preceded the decision to

remand in both logic and fact; so long as the Corps remained in

Hassan’s   case,     it    would      not       be    remanded     to   state     court.

Furthermore, the decision to sever the third-party claim was

conclusive.   Unlike jurisdictional findings, which can be reviewed

in state court, decisions to dismiss claims or parties can be

reviewed under the collateral order doctrine when they precede a

remand order.      See City of Waco, 293 U.S. at 143, 55 S. Ct. at 7

(dismissal of third-party defendant is reviewable); First Nat’l

Bank v. Genina Marine Servs., Inc., 136 F.3d 391, 394 (5th Cir.

1998) (dismissal of third-party claims is reviewable); Mitchell v.

Carlson,   896 F.2d 128,      133    (5th       Cir.   1990)     (decision     to

resubstitute individual defendant for United States is reviewable).

The district court’s decision here to sever the LDOTD’s third-party

claim removed a party from the case and was conclusive.

           This    court       has   jurisdiction        to   review    the     district

court’s    decision       to    sever      the       third-party    claim,      but   no

jurisdiction to review its remand of Hassan’s claims to state

court, inasmuch as the latter decision was based on a lack of

subject matter jurisdiction.            28 U.S.C. § 1447(d).


                  The Merits of the Decision to Sever

           A defendant may bring a third-party claim against “a

person not a party to the action who is or may be liable to the

third-party plaintiff for all or part of the plaintiff’s claim

against the third-party plaintiff.”                    FED. R. CIV. P. 14(a).          A


                                            3
district court’s decision not to allow a third-party claim under

Rule 14 is reviewed for an abuse of discretion.     See First Nat’l

Bank of Nocona v. Duncan Sav. & Loan Ass’n, 957 F.2d 775, 777 (5th

Cir. 1992).

           The district court determined that the LDOTD’s third-

party claim did not comport with Rule 14(a) because the LDOTD’s

claim essentially asserted that the LDOTD had nothing to do with

the construction work done on the lower Cane River and that the

Army Corps of Engineers had done it all.        This was a correct

reading of the LDOTD’s third-party petition, which repeatedly

disclaims any involvement with the actions about which Hassan

complains.3

           It was also a correct reading of Rule 14(a), which exists

to bring in third parties who are derivatively liable to the

impleading party.   The fact that LDOTD’s complaint deals with the

same transaction or occurrence as Hassan’s is insufficient to make

for proper impleader; here, the liability of the Corps to the LDOTD

is not “dependent upon the outcome of the main claim” between

Hassan and the LDOTD.   United States v. Joe Grasso & Son, Inc., 380
F.2d 749, 752 (5th Cir. 1967); see also Owen Equip. & Erection Co.

v. Kroger, 437 U.S. 365, 368 n.3, 98 S. Ct. 2396, 2399 n.3 (1978)

(“Under Rule 14(a), a third-party defendant may not be impleaded



       3
       The LDOTD’s invocation of its “general agreement” about
rights of way with the Army Corps of Engineers is insufficient to
demonstrate any derivative liability -- even under the liberal
rules of notice pleading -- because the next paragraph of its
petition asserts that “[n]o rights of way were acquired or provided
by DOTD pursuant to this project.”

                                  4
merely because he may be liable to the plaintiff.” (emphasis in

original)).

          Because the district court correctly read Rule 14(a) and

the LDOTD’s third-party complaint, it did not abuse its discretion

in severing the third-party claim from Hassan’s claim.4

          We note that the district court read Hassan’s complaint

as raising no taking claim under the United States Constitution,

and Hassan continues to stress on appeal that he brings only state

law claims.   There is no federal question in this case.    Nor has

there ever been; removal was predicated on the presence of a

federal party (the Corps), see 28 U.S.C. § 1442(a).   Hassan has not

defeated removal “by omitting to plead necessary federal questions

in a [state law] complaint,” Franchise Tax Bd. v. Construction

Laborers Vacation Trust, 463 U.S. 1, 22, 103 S. Ct. 2841, 2853

(1983) (emphasis added).

                           *    *      *




     4
      The LDOTD argues that the district court failed to consider
whether the Corps was an indispensable party under Rule 19, noting
that the district court had previously called it one.          This
misrepresents the district court’s prior decision, in which it
called the Corps an indispensable party to Hassan’s claim against
the construction company hired by the Corps.        See Hassan v.
Louisiana Dep’t of Transp. & Dev., 923 F. Supp. 890, 894 (W.D. La.
1996).   Where the construction company had a valid claim of
derivative liability against the Corps, there was no conflict
between Rules 14(a) and 19. Nor is there one here, where the Corps
has no place in the lawsuit between Hassan and the LDOTD. The
absence of the Corps will not preclude “complete relief” between
Hassan and the LDOTD. See FED. R. CIV. P. 19(a)(1). In addition,
even were the Corps a joint tortfeasor with the LDOTD, it would not
be an indispensable party under Rule 19(b). See Temple v. Synthes
Corp., 498 U.S. 5, 7, 111 S. Ct. 315, 316 (1990).

                                5
          The district court’s order severing the LDOTD’s third-

party claim is AFFIRMED, and the appeal of the district court’s

remand order is DISMISSED for lack of jurisdiction.

          AFFIRMED in part and DISMISSED in part.




                                6